Citation Nr: 0203801	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  99-24 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include secondary to Agent Orange exposure.

2.  Entitlement to service connection for an immune 
deficiency, to include secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse 



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1976 and from January to November 1977, including 
service in the Republic of Vietnam from January 1970 to 
January 1971.  The veteran's military occupational 
specialties included service as a material facilities 
technician.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran was afforded a regional office hearing in 
February 2000 and a hearing before the Board in March 2002.  

Service connection is currently in effect for bicipital 
tendinitis of the right shoulder and postoperative tendinitis 
of the left knee.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of chronic fatigue 
syndrome.  

2.  Chronic fatigue syndrome is not a disease associated with 
herbicide exposure.  

3.  The veteran's chronic fatigue syndrome is due to multiple 
in-service chemical exposures.  

4.  The veteran does not have a currently diagnosed 
immunologic deficiency.  

CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); "Veterans 
Education and Benefits Expansion Act of 2001," Section 201, 
Pub.L. No. 107-103; 115 Stat. 976 (2001) (to be codified at 
38 U.S.C.A. § 1116).  

2.  An immunologic disorder was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A; 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309; "Veterans Education and Benefits 
Expansion Act of 2001," Section 201, Pub.L. No. 107-103; 115 
Stat. 976 (2001) (to be codified at 38 U.S.C.A. § 1116). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran claims entitlement to service connection for 
chronic fatigue syndrome and an immune deficiency.  He 
alleges that these disabilities were the direct result of 
exposure to various chemicals while serving in Vietnam, to 
include exposure to Agent Orange.  

In particular, he contends that as a material facilities 
specialist in Vietnam, he was responsible for maintaining the 
inventory of chemicals used by the Air Force.  As such, he 
reports being routinely exposed to pesticides, solvents, 
aerosols and lubricants.  He reported that chemicals would 
frequently leak from their drums.  In addition, he indicated 
that he participated in pesticide control missions, wherein 
he was further exposed to chemicals.  He said the chemicals 
would often get on his hands and clothing and spray about the 
cabin of the aircraft. 

The veteran's September 1968 enlistment examination shows no 
pertinent abnormalities.  Further, the service medical 
records do not reveal a diagnosis of either chronic fatigue 
syndrome or an immune deficiency.  

The service medical records do show that in February 1970, 
the appellant presented complaints of blurred vision noting 
that he had recently received new spectacles but his visual 
acuity had decreased.  In March 1970, he reported aches, sore 
throat and a fever.  In August 1970, he reported a lump in 
his right chest.  In September 1970, the veteran was 
hospitalized with a cough, shortness of breath, phlegm, 
rhinorrhea, fever and a left lower lobe infiltrate.  He was 
diagnosed with a viral lower respiratory infection and 
bronchitis, probably viral but of an undetermined etiology.  
In October 1970, he presented with nausea, vomiting and 
diarrhea.  He appeared pale and was acutely ill.  He was 
admitted for dehydration, and it was suspected that he had 
food poisoning or gastroenteritis of unknown etiology.  In 
December 1970, he presented with a groin area rash and was 
diagnosed with Monilia.  The veteran rotated out of Vietnam 
in January 1971.  

In February 1973, he presented with a diffuse red rash, joint 
pain, especially in his knees, swollen fingers and burning of 
palms and hands.  He was diagnosed with an upper respiratory 
infection.  In March 1973, the veteran was admitted to the 
hospital with welts all over his body.  

Prior to his second period of service, the veteran was 
admitted to the Geisinger Medical Center in October 1976 for 
granulocytopenia, hepatic dysfunction and splenomegaly.  A 
bone marrow biopsy revealed leukopenia with severe 
neutropenia, mild microcytic hypochromic anemia, relative 
lymphocytosis, and mild thrombocytopenia.  The findings were 
judged to be consistent with marrow depression from some 
toxic agent, probably drug or chemical.  

At his October 1977 discharge examination the veteran 
described his health as "fair".  The examiner reported, in 
pertinent part, that the veteran complained of occasional 
painful hands and joints since 1973, for which no treatment 
was required.  

At a March 1978 VA examination the veteran noted a history of 
the spontaneous onset of thoracic pain which reportedly began 
in 1976.  In 1976, the symptoms were diagnosed as 
inflammation of the ninth vertebrae.  The appellant reported 
that since 1976 he had occasional flare ups of thoracic pain 
every three or four months.  Physical examination in March 
1978 resulted in diagnoses of a back condition and early 
dorsal degenerative joint disease.

An April 1979 VA examination noted a history of thoracic pain 
since early 1976.  Following examination the veteran was 
diagnosed with moderate, intermittent thoracic pain.

A July 1979 VA examination noted a history of back pain 
between the shoulder blades since 1976.  The veteran was 
diagnosed with degenerative joint disease of the T7-8 
intervertebral joint.  It was opined that the appellant also 
had juvenile epiphysitis with subsequent degenerative changes 
at T7-8.

In July 1980, the Board denied entitlement to service 
connection for degenerative joint disease of the T7-8 
intervertebral joint.

At a July 1997 Agent Orange intake examination the veteran 
reported handling Agent Orange material in Vietnam.  He 
reported that he had a rectal polyp removed in 1971, a 
history of right facial paralysis, an immune problem, and 
paresthesia of his hands and feet.  He also stated that he 
was chronically tired and fatigued.  A September 1997 
cervical CT scan was interpreted as normal, except for 
minimal spondylosis.  A MRI showed a normal brain, without 
motor deficit.  Following a neurological consultation he was 
assessed with chronic fatigue of unknown cause, a history of 
Bell's palsy, and questionable peripheral neuropathy.  

At a VA examination in August 1997, the veteran complained of 
feet and hand weakness since 1991, a burning sensation at the 
dorsal aspect of his hands and feet, and generalized 
weakness.  The examiner noted that the veteran had motor 
weakness on the handgrip bilaterally, and decreased pinprick 
sensation in his hand and forearm bilaterally.  The 
brachioradialis reflexes were equal and symmetrical.  His 
dorsal and plantar flexors, as well as his patellar and 
Achilles reflexes were normal.  Lower extremity pinprick 
sensation was normal.  The veteran was diagnosed with 
peripheral neuropathy of the upper extremities of unknown 
etiology.  

Outpatient treatment reports were received in April 1998 from 
Lee Hein, M.D., pertaining to care provided between 1978 and 
1985.  These records primarily indicate treatment for neck 
and back pain.  In July 1978, the veteran was seen with a 
probable Mycoplasma pneumonia with bronchospasms.  The 
physician noted in July 1978 that the veteran had strong 
reactions to defoliation missions in Vietnam and that about 
two years after flying these missions he broke out in a 
blotchy rash similar to hives.  

E.P. Roy, III, M.D. saw the veteran in January 1998.  The 
veteran reported a history of exposure to chemicals in 
Vietnam, and his subsequent medical history.  He reported 
symptoms of daytime fatigue and easy fatigability, myalgias 
and arthralgias, tingling and burning in his hands and feet, 
very poor memory, blurry vision, generalized weakness, and 
intermittent headaches.  Dr. Roy noted that an immunologic or 
inflammatory condition was "possible".  In addition, a 
central nervous system problem may be responsible for the 
veteran's memory and vision problems, as well as some of his 
other symptoms.  Further testing was recommended, in order to 
determine the cause of his symptoms.  

A February 1998 cytology report indicated that the veteran's 
spinal fluid had few lymphoid cells, generally appearing 
nonatypical, rare monocytes, very few red blood cells, and 
only extremely rare polymorphonuclear leukocytes.  No 
malignant cells or obvious organisms were seen.  Evaluation 
of the spinal fluid was suggestive of very mild nonspecific 
meningitis.  

In an April 1998 letter, Dr. Roy noted that, after follow-up 
testing, no specific immunologic or neurologic disease could 
be identified.  Dr. Roy opined, however, within a reasonable 
degree of medical certainty, that the veteran's 
symptomatology is directly related to multiple chemical 
exposures in service.  

Submitted in December 1999 was a buddy statement from R. 
[redacted].  Mr. [redacted] indicated that he flew several missions with 
the veteran in Vietnam.  He personally witnessed the 
veteran's exposure to various chemicals used during 
defoliating missions.  He indicated that it was common for 
the veteran to become sick upon smelling the chemicals on 
their flight suits.  The veteran would lay on the rear deck 
of the aircraft, and vomit or suffer from "dry heaves".  

The veteran and his spouse were afforded a hearing before a 
Decision Review Officer in February 2000.  

A May 2000 letter from Mark Graham, M.D., FACP, indicates 
that he saw the veteran in April 2000.  The veteran reported 
progressive subjective and objective symptoms, which included 
acroviligo, positive Romberg signs, vertigo, dyscoordination, 
resting tremor, right central VII nerve palsy and decreased 
visual acuity.  At the time of exposure, he was treated for 
cough, dyspnea and gastrointestinal symptoms.  A 1976 bone 
marrow aspirate showed all three-cell lines to have been 
depressed.  The doctor opined, within a reasonable degree of 
medical certainty, that the veteran's signs, symptoms and 
current disabilities were caused by chemical exposure in 
Vietnam.  

At a VA examination in May 2000, the veteran reported 
multiple complaints of chronic fatigue, headaches, dizziness, 
myalgias, arthralgias and paresthesias.  The appellant 
reported that some of the symptoms began following exposure 
to various chemicals during his military service.  After 
review of the veteran's service medical records and the 
claims folder the examiner opined that there was a "strong 
possibility" that the veteran suffered from chronic fatigue 
syndrome, although, based on the laboratory data, there was 
no evidence of an immunological deficiency.  In view of the 
history of exposure to Agent Orange, pesticides and chemicals 
during military service, and based upon records of treatment, 
the examiner opined that it was more likely so than not that 
the chemical exposures were related to his persistent 
symptoms diagnosed as chronic fatigue syndrome.  

The veteran was provided another VA examination in June 2001.  
The veteran's claims folder, as well as additional records 
that the veteran provided, were reviewed thoroughly.  The 
examiner reported a detailed and extensive history of medical 
treatment in and subsequent to military service.  Following 
examination the veteran was diagnosed, in pertinent part, 
with chronic fatigue syndrome consistent with toxic exposure.

The examiner opined that the veteran's diagnoses and symptoms 
were more likely than not the result of recurrent exposure to 
insecticides (organophosphates and organochlorines) and their 
solvents while he was in the military service from 1970 to 
1977, an not likely due to his post-military employment as a 
fire fighter in 1978.  

The veteran was afforded a hearing before the undersigned 
Member of the Board in March 2002.  The veteran testified to 
his in-service exposure to various chemicals, the onset of 
symptoms in service and medical treatment received subsequent 
to service.  Additionally, he submitted, with a waiver of 
regional consideration by the RO, a copy of Dr. Graham's May 
2000 letter, part of an untitled article regarding Gulf War 
veterans and exposure to organophoshates, and photographs 
from Vietnam, showing an unidentified woman standing among 
various barrels and containers.  

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  

VA is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  The Act and regulations 
also require VA to notify the claimant of any information, 
and any medical or lay evidence, not previously provided to 
VA that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant which 
of the evidence is to be provided by the claimant and which 
VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
criteria for establishing service connection.  The veteran 
has submitted pertinent argument in support of his claim.  
The RO has informed the veteran by the statement of the case 
of the evidence needed to substantiate his claim and advised 
him of the evidence it has obtained.  Additionally, the 
veteran has been provided numerous medical examinations with 
regard to this claim.  The veteran has not indicated the 
existence of additional evidence pertinent to his claim.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Remanding to afford the RO an opportunity to 
consider the claim in light of the implementing regulations 
would serve to further delay resolution of the claim with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, the Board will address the merits of the veteran's 
claims on appeal.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).

Where a veteran had active wartime service for ninety days or 
more and active service in Vietnam between January 9, 1962 
and May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin 
or 2,4-dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See Section 201 of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub.Law No. 107-103; 115 Stat. 976 (2001) (to be codified at 
38 U.S.C.A. § 1116).  Additionally, presumptive service 
connection is warranted for certain specified diseases 
associated with exposure to herbicide agents even when there 
is no record of such disease during service.  Neither chronic 
fatigue syndrome nor an immune deficiency disorder is a 
presumptive disease.

Chronic Fatigue Syndrome

Under Public Law 107-103, the veteran's exposure to Agent 
Orange is presumed because he had active wartime service in 
Vietnam from January 1970 to January 1971.  The veteran does 
not, however, have a presumptive disease associated with 
exposure to herbicide agents, to include Agent Orange.  
Still, even though a particular disease is not listed as 
presumptively service connected, an appellant is not 
precluded from establishing service connection with proof of 
actual causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994).

Upon review of the law and the evidence, the Board finds 
there is abundant credible and competent medical evidence 
that the veteran now suffers from chronic fatigue syndrome.  
In this regard, the June 2001 VA examination diagnosed the 
veteran with chronic fatigue syndrome, and the May 2000 VA 
examination indicated that there was a "strong possibility" 
that the appellant suffered from chronic fatigue syndrome.  
While the veteran's private doctors did not diagnose chronic 
fatigue syndrome, they reported symptomatology that was 
consistent with that later displayed at VA examinations.  

Furthermore, the Board finds that the veteran's chronic 
fatigue syndrome is related to his in-service chemical 
exposure.  The VA examinations of June 2001 and May 2000 both 
indicated that it was more likely than not that the veteran's 
chronic fatigue syndrome was related to chemical exposure.  
Additionally, in a May 2000 statement Dr. Graham opined, 
within a reasonable degree of medical certainty, that the 
veteran's signs, symptoms and current disabilities were 
caused by chemical exposure in Vietnam.  Furthermore, Dr. 
Roy, in his letter of April 1998, also opined within a 
reasonable degree of medical certainty that the veteran's 
symptomatology was directly related to multiple chemical 
exposures in service.  There is no competent evidence to the 
contrary.  Accordingly, service connection is granted for 
chronic fatigue syndrome.

Immune Deficiency

As noted, the veteran has claimed service connection for an 
immune deficiency.  The Board finds, however, that there is 
no competent evidence that the veteran currently suffers from 
an immune deficiency.  In this regard, the January 1998 
treatment report from Dr. Roy noted that an immunologic 
condition was "possible" but further testing was required.  
In his April 1998 letter, Dr. Roy indicated that after 
further testing, no specific immunologic condition was 
identified.  Furthermore, the May 2000 letter from Dr. Graham 
indicated that the veteran suffered from various symptoms but 
did not specify an immunologic condition.  At the May 2000 VA 
examination, the examiner found that the veteran suffered 
from chronic fatigue syndrome, but the examiner indicated 
that there was no evidence of an immune deficiency.  Finally, 
the VA examination of June 2001 did not diagnose an 
immunologic condition.  Accordingly, as there is no competent 
medical evidence that the veteran currently suffers from an 
immunologic deficiency, service connection is not warranted.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(Service connection requires a finding of a current 
disability.)

The Board considered the doctrine of reasonable doubt with 
respect to the claim of entitlement to service connection for 
an immune deficiency, however, as the preponderance of the 
evidence is against the veteran's claim; the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chronic fatigue syndrome is granted.  
Service connection for an immune deficiency is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

